Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 08/26/2021. 
Claims 1-30 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 08/26/2021, has been entered. Claims 1, 4-5, 9, 16, 19-20, and 24 have been amended. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
	
Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 16-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-8 are directed to a process, and claims 16-23 are directed to a machine. Therefore, claims 1-8 and 16-23 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).

Claims 1-8 and 16-23 recite at least the following limitations that are believed to recite an abstract idea:
retrieving merchant commerce data from a data facility, wherein the merchant commerce data is associated with a plurality of stores and comprising a plurality of merchant actions; 
identifying a first store currently in a first merchant development phase, wherein the first merchant development phase is one of a plurality of different merchant development phases, and wherein each of the plurality of different merchant development phases is indicative of at least one of: a different growth of customers, different online traffic, different number of customers; 
identifying a merchant opportunity for advertising for the first store based on the plurality of merchant actions taken by the plurality of stores while in the first merchant development phase to determine at least one merchant action with a positive return on investment value; 
generating at least one merchant recommendation for the first store associated with the determined at least one merchant action; and 
communicating the at least one merchant recommendation to a client of the first store to provide a service that allows the client to pull at least one recommendation from a queue of ranked recommendations.

The above limitations recite the concept of marketing recommendations. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1 and 16 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in 
	In this instance, the claims recite the additional elements of:
The method being computer-implemented
A processor-based recommendation engine
Online stores
Online advertising
A recommendation API
A client device
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 3-5, 7, 18-20, and 22 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 2, 6, 8, 17, 21, and 23, these claims are similar to the independent claims except that they recite the further additional elements of machine learning, a home-page, and email. These additional elements are recited at a high level of 

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
The method being computer-implemented
A processor-based recommendation engine
Online stores
Online advertising
A recommendation API
A client device
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 

In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claims 9-15 and 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 9-15 are directed to a process, and claims 24-30 are directed to a machine. Therefore, claims 9-15 and 24-30 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 9-15 and 24-30 recite at least the following limitations that are believed to recite an abstract idea:
retrieving merchant commerce data from a data facility, wherein the merchant commerce data is associated with a plurality of stores and comprises merchant marketing activity data; 
identifying a subset of the plurality of stores that have transitioned from a first merchant development phase to a second merchant development phase; 
identifying a first store currently in the first merchant development phase, wherein the first merchant development phase is one of a plurality of different merchant development phases, and wherein each of the plurality of different merchant development phases is indicative of at least one of: a different growth of customers, different online traffic, different number of customers; 
determining a plurality of merchant advertising actions taken by the subset of the plurality of stores while in the first merchant development phase, wherein the plurality of merchant online advertising actions is determined from evaluation of the merchant marketing activity data received through a marketing events process or a marketing engagement process from the plurality of stores; 
identifying a merchant opportunity for an advertisement campaign for the first store based on the plurality of merchant actions; 
determining a delivery configuration for the merchant opportunity, wherein the delivery configuration includes a determination of a delivery channel; and 
communicating the merchant opportunity to a client of the first store via the delivery channel.

The above limitations recite the concept of marketing recommendations. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 9 and 24 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
The method being computer-implemented
A processor-based recommendation engine
Online stores
A model generated using machine learning
Online advertising
A recommendation API
A client device
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 10-12, 14, 25-27, and 29 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 13, 15, 28, and 30, these claims are similar to the independent claims except that they recite the further additional elements of a home-page, and email. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.


In Step 2A, several additional elements were identified as additional limitations:
The method being computer-implemented
A processor-based recommendation engine
Online stores
A model generated using machine learning
Online advertising
A recommendation API
A client device
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 

Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims1, 3-8, 16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koshy et al (US 9996859 B1), hereinafter Koshy, in view of Kumar et al (US 20140143067 A1), hereinafter Kumar.

Regarding claim 1, Koshy teaches a computer-implemented method comprising: 
retrieving, by a processor-based recommendation engine (See Fig. 2, [0008]), merchant commerce data from a data facility, wherein the merchant commerce data is associated with a plurality of online stores and comprising a plurality of merchant actions (Koshy: “The promotion and marketing service 102 may further have access to a merchant database 116 storing information about a plurality of merchants” [Col. 6 line 67-Col. 7, line 2]– “historical promotion sales for the merchant , and other merchant self - service indicators” [Col. 14, lines 34-36] – “various merchant self - service indicators, such as the merchant's past promotions” [Col. 16, lines 16-17] – “identify the merchant self-service indicators…by looking up the merchant in a merchant database …The identified merchant self-service indicators may be cross - referenced with deal offers from other merchants to identify deal offers that were successful for other merchants with the same or similar merchant self - service indicators .” [Col. 5, lines 55-64]);
identifying a first online store currently in a first merchant development phase, wherein the first merchant development phase is one of a plurality of different merchant development phases, and wherein each of the plurality of different merchant development phases is indicative of at least one of: a different growth of customers, different online traffic, different number of customers (Koshy: “The process 500 proceeds to action 504, wherein the merchant is identified. …Identification of the merchant may provide the promotion and marketing service with merchant self-service indicators that are employed to inform the self-service process. For example, the merchant type, the merchant location, historical promotion sales for the merchant, and other merchant self-service indicators may be used” [Col. 14, lines 21-36] – “The merchant may sell products at a brick - and - mortar sales location, a virtual online site, or both.” [Col. 1, lines 39-40] – “suggesting promotions …may also interface with a merchant online storefront to perform similar functions” [Col. 8, lines 40-46] – “merchant self-service indicator may be a feature or characteristic of the merchant, such as a the type of industry of the merchant, the type of products or 
identifying a merchant opportunity for online advertising for the first online store based on the plurality of merchant actions taken by the plurality of online stores while in the first merchant development phase to determine at least one merchant action with a positive return on investment value (Koshy: “These merchant self-service indicators may be used to identify deal parameters that were used by other merchants that share one or more same or similar merchant self-service indicators . …The identified merchant self-service indicators may be cross-referenced with deal offers from other merchants to identify deal offers that were successful for other merchants with the same or similar merchant self-service indicators.” [Col. 5, lines 50-63] – “Determination of the content and parameters for the promotion may also entail providing the merchant with analytic data for past promotions and respected return - on - investment calculation” [Col. 15, lines 21-24] – “the price of promotion offers offered to the merchant may be adjusted so that the merchant is guaranteed a positive return on their investment” [Col. 6, lines 28-30] – “the promotion may be published via the promotion and marketing service. Publication of the promotion may include providing the promotion for purchase to consumers, such as via an e-commerce interface (e.g., a web page or application)” [Col. 16, line 64-Col. 17, line 1]);
generating at least one merchant recommendation for the first online store associated with the determined at least one merchant action (Koshy: “the term “merchant self-service indicator” relates to data associated with the merchant that may be used to identify a set of deal parameters for suggesting a deal to the merchant” [Col. 5, lines 27-30] – “ Successful deal offers for merchants with similar merchant self-service characteristics may be used to generate a suggested promotion for the newly registered merchant, and the newly registered merchant may confirm the suggested promotion to offer the promotion to consumers via the promotion and marketing service. The promotion and marketing service may also provide an interface allowing the merchant to edit or otherwise modify the suggested promotion before confirmation.” [Col. 5, line 63- Col. 6, line 4]); and 
communicating, through a recommendation application programming interface (API), the at least one merchant recommendation to a client device of the first online store (Koshy: “Successful deal offers for merchants with similar merchant self-service characteristics may be used to generate a suggested promotion for the newly registered merchant, and the newly registered merchant may confirm the suggested promotion to offer the promotion to consumers via the promotion and marketing service. The promotion and marketing service may also provide an 
but does not specifically teach that the recommendation API is configured to provide a service that allows the client device to pull at least one recommendation from a queue of ranked recommendations.
However, Kumar teaches methods and systems for recommending marketing actions to a merchant (Kumar: Abstract), including providing a service that allows the client device to pull at least one recommendation from a queue of ranked recommendations (Kumar: “the recommendation engine may recommend multiple marketing actions at one time, in which case the marketing actions may be presented in a ranked-list.” [0041] – “The merchant may then receive, from the recommendation engine, one or more marketing actions that are expected to improve the marketing capabilities of the merchant website. The merchant may select one or more of the recommended marketing actions.”[0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Koshy would continue to teach the recommendation of marketing actions, except that now it would also teach the recommendations being in a ranked list, from which recommendations may be pulled or chosen, according to the teachings of Kumar. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to help merchants select marketing actions that are best suited to them (Kumar: [0010]).

Regarding claim 3, Koshy/Kumar teach the computer-implemented method of claim 1, further comprising identifying a subset of the plurality of online stores that have transitioned from the first merchant development phase to a second merchant development phase, wherein the second merchant development phase is determined to have a greater commerce success measure than the first merchant development phase (Koshy: “The identified merchant self-service indicators may be cross-referenced with deal offers from other merchants to identify deal offers that were successful for other merchants with the same or similar merchant self-service indicators.” [Col. 5, lines 59-63] – “Determination of the content and parameters for the promotion may also entail providing the merchant with analytic data for past promotions and respected return - on - investment calculation” [Col. 15, lines 21-24] – “the price of promotion offers offered to the merchant may be adjusted so that the merchant is guaranteed a positive return on their investment” [Col. 6, lines 28-30] – “Successful deal offers for merchants with similar merchant self-service characteristics may be used to generate a suggested promotion for the newly registered merchant” [Col. 5, lines 63-66] –It is understood that merchants with “same or similar” indicators is considered in a same phase as the merchant. It is further recognized that a successful promotion that yields a positive ROI is indicative of commerce success.). 

Regarding claim 4, Koshy/Kumar teach the computer-implemented method of claim 1, further comprising identifying a subset of the plurality of online stores that have transitioned from the first merchant development phase to a second merchant development phase, wherein the first merchant development phase is associated with an online store without customers, and the second merchant development phase is associated with an online store with customers (Koshy: “Successful deal offers for merchants with similar merchant self-service characteristics may be used to generate a suggested promotion for the newly registered merchant” [Col. 5, lines 63-66] –It is understood that a newly registered merchant does not have customers, and that a successful promotion is indicative of customers.).

Regarding claim 5, Koshy/Kumar teach the computer-implemented method of claim 1, further comprising identifying a subset of the plurality of online stores that have transitioned from the first merchant development phase to a second merchant development phase, wherein the second merchant development phase is characterized by a statistically significant growth in customers over the first merchant development phase (Koshy: “Successful deal It is understood that a successful promotion is indicative of  purchases/sales by customers, indicating a growth.)

Regarding claim 6, Koshy/Kumar teach the computer-implemented method of claim 1, wherein the at least one merchant recommendation is communicated through a home page of the first online store (Kumar: “Upon selecting one or more of the recommended marketing actions, software encoding for the selected marketing action(s) may be transmitted from a marketer to the merchant website” [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumar with Koshy for the reasons identified above with respect to claim 1. 

Regarding claim 7, Koshy/Kumar teach the computer-implemented method of claim 1, wherein the at least one merchant recommendation is communicated through a commerce agent to the first online store (Koshy: “The confirmation interface may allow the merchant to confirm the details of the promotion and publish the promotion to the promotion and marketing service to allow consumers to purchase the promotion” [Col. 13, lines 27-30]).

Regarding claim 8, Koshy/Kumar teach the computer-implemented method of claim 1, wherein the at least one merchant recommendation is communicated through an email to a merchant of the first online store (Koshy: “At 704, a promotion is offered. For example, the promotion and marketing service publishes an advertisement on a website, sends an email, pushes a notification, and/or otherwise notifies one or more potential consumers that a promotion is being offered.” [Col. 19, lines 35-39]).

Regarding claims 16 and 18-23, the limitations of system claims 16 and 18-23 are closely parallel to the limitations of method claims 1 and 2-8, and are rejected on the same basis.  

Claims 2, 9-15, 17, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Koshy, in view of Kumar, and further in view of Zhang et al (US 20120150626 A1), hereinafter Zhang.

Regarding Claim 2, Koshy/Kumar teach computer-implemented method of claim 1, but do not specifically teach that the identifying the merchant opportunity is executed by the processor-based recommendation engine utilizing a model generated using machine learning.
However, Zhang teaches a system and method for recommending attributes for advertising campaigns (Zhang: Abstract), including that identification of a merchant opportunity is executed by the processor-based recommendation engine utilizing a model generated using machine learning (Zhang: “a machine learning model for computing recommended targeting attributes is selected. The model may be a collaborative filtering model or a performance-based model (see below). At operation 103, recommended targeting attributes corresponding to the series of advertising campaigns received at operation 101 are determined using the selected model.” [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Koshy/Kumar would continue to teach the identification of marketing actions to recommend, except that now it would also teach that this identification utilizes a machine learning model, according to the teachings of Zhang. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to ensure that advertisements are appropriately targeted (Zhang: [0002]).

Regarding Claim 17, the limitations of claim 17 are closely parallel to those of claim 2, and are rejected on the same basis.

Regarding Claim 9, Koshy teaches a computer-implemented method comprising: 
retrieving, by a processor-based recommendation engine (See Fig. 2, [0008]), merchant commerce data from a data facility, wherein the merchant commerce data is associated with a plurality of online stores and comprises merchant marketing activity data (Koshy: “The promotion and marketing service 102 may further have access to a merchant database 116 storing information about a plurality of merchants” [Col. 6 line 67-Col. 7, line 2]– “historical promotion sales for the merchant , and other merchant self - service indicators” [Col. 14, lines 34-36] – “various merchant self - service indicators, such as the merchant's past promotions” [Col. 16, lines 16-17] – 
identifying a subset of the plurality of online stores that have transitioned from a first merchant development phase to a second merchant development phase (Koshy: “The identified merchant self-service indicators may be cross-referenced with deal offers from other merchants to identify deal offers that were successful for other merchants with the same or similar merchant self-service indicators.” [Col. 5, lines 59-63] – “Determination of the content and parameters for the promotion may also entail providing the merchant with analytic data for past promotions and respected return - on - investment calculation” [Col. 15, lines 21-24] – “the price of promotion offers offered to the merchant may be adjusted so that the merchant is guaranteed a positive return on their investment” [Col. 6, lines 28-30] – “Successful deal offers for merchants with similar merchant self-service characteristics may be used to generate a suggested promotion for the newly registered merchant” [Col. 5, lines 63-66] –It is understood that merchants with “same or similar” indicators is considered in a same phase as the merchant. It is further recognized that a successful promotion that yields a positive ROI is indicative of commerce success, which can be understood to be a different phase of development);
identifying a first online store currently in the first merchant development phase, wherein the first merchant development phase is one of a plurality of different merchant development phases, and wherein each of the plurality of different merchant development phases is indicative of at least one of: a different growth of customers, different online traffic, different number of customers (Koshy: “The process 500 proceeds to action 504, wherein the merchant is identified. …Identification of the merchant may provide the promotion and marketing service with merchant self-service indicators that are employed to inform the self-service process. For example, the merchant type, the merchant location, historical promotion sales for the merchant, and other merchant self-service indicators may be used” [Col. 14, lines 21-36] – “The merchant may sell products at a brick - and - mortar sales location, a virtual online site, or both.” [Col. 1, lines 39-40] – “suggesting promotions …may also interface with a merchant online storefront to perform similar functions” [Col. 8, lines 40-46] – “merchant self-service indicator may be a feature or characteristic of the merchant, such as a the type of industry of the merchant, the type of products or 
determining, by the processor-based recommendation engine, a plurality of merchant online advertising actions taken by the subset of the plurality of online stores while in the first merchant development phase, wherein the plurality of merchant online advertising actions is determined from evaluation of the merchant marketing activity data received through a marketing events application programming interface (API) or a marketing engagement API from the plurality of online stores (Koshy: “These merchant self-service indicators may be used to identify deal parameters that were used by other merchants that share one or more same or similar merchant self-service indicators . …The identified merchant self-service indicators may be cross-referenced with deal offers from other merchants to identify deal offers that were successful for other merchants with the same or similar merchant self-service indicators.” [Col. 5, lines 50-63] – “Determination of the content and parameters for the promotion may also entail providing the merchant with analytic data for past promotions and respected return - on - investment calculation” [Col. 15, lines 21-24] – “the price of promotion offers offered to the merchant may be adjusted so that the merchant is guaranteed a positive return on their investment” [Col. 6, lines 28-30] – With further reference to Col. 5, line 63-Col. 6, line 4; Col. 16, lines 64-Col. 17 line 1; and Col. 6, line 67-Col. 7 ,line 2, it is recognized that a website or API may be used for the handling of data related to past merchant promotions/marketing activities, as well as promotion success, indicative of marketing engagement.); 
identifying a merchant opportunity for an online advertisement campaign for the first online store based on the plurality of merchant actions (Koshy: “These merchant self-service indicators may be used to identify deal parameters that were used by other merchants that share one or more same or similar merchant self-service indicators . …The identified merchant self-service indicators may be cross-referenced with deal offers from other merchants to identify deal offers that were successful for other merchants with the same or similar merchant self-service indicators.” [Col. 5, lines 50-63] – “Determination of the content and parameters for the promotion may also entail providing the merchant with analytic data for past promotions and respected return - on - investment calculation” [Col. 15, lines 21-24] – “the price of promotion offers offered to the merchant may be adjusted so that the merchant is guaranteed a positive return on their investment” [Col. 6, lines 28-30] – “the promotion may be published via the promotion and marketing service. Publication of the promotion may include providing the 
communicating the merchant opportunity to a client device of the first online store via a delivery channel (Koshy: “Successful deal offers for merchants with similar merchant self-service characteristics may be used to generate a suggested promotion for the newly registered merchant, and the newly registered merchant may confirm the suggested promotion to offer the promotion to consumers via the promotion and marketing service. The promotion and marketing service may also provide an interface allowing the merchant to edit or otherwise modify the suggested promotion before confirmation.” [Col. 5, line 63- Col. 6, line 4] – “the completed promotion interface may display the completed promotion 420 as it is visible to consumers via the promotion and marketing service.” [Col. 13, lines 55-59] – “The confirmation interface may allow the merchant to confirm the details of the promotion and publish the promotion to the promotion and marketing service to allow consumers to purchase the promotion” [Col. 13, lines 27-30] – “the promotion may be published via the promotion and marketing service. Publication of the promotion may include providing the promotion for purchase to consumers, such as via an e-commerce interface (e.g., a web page or application)” [Col. 16, line 64-Col. 17, line 1] – “At 704, a promotion is offered. For example, the promotion and marketing service publishes an advertisement on a website, sends an email, pushes a notification, and/or otherwise notifies one or more potential consumers that a promotion is being offered.” [Col. 19, lines 35-39]),
but does not specifically teach that the determining of merchant online advertising actions is done utilizing machine learning; or the step of determining a delivery configuration for the merchant opportunity, wherein the delivery configuration includes a determination of a delivery channel.
However, Kumar teaches methods and systems for recommending marketing actions to a merchant (Kumar: Abstract), including determining a delivery configuration for the merchant opportunity, wherein the delivery configuration includes a determination of a delivery channel (Kumar: “Recommended marketing actions may be presented to the merchant through various channels, including direct contact via e-mail (targeting merchants listed in a marketer's database) and various visual presentations in the user interface of e-commerce marketing applications the merchant already has installed.” [0012] – “There may be several communication channels for the recommendation engine to transmit recommended marketing actions to a merchant. The recommendation engine may send an email to the merchant listing recommended marketing actions in a ranked order. Further, while the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Koshy would continue to teach the communication of the merchant opportunity, except that now it would also teach the determination of a delivery configuration and channel therefor, according to the teachings of Kumar. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to help merchants select marketing actions that are best suited to them (Kumar: [0010]).
While Koshy/Kumar do not teach that the determining of merchant online advertising actions is done utilizing machine learning, Zhang teaches a system and method for recommending attributes for advertising campaigns (Zhang: Abstract), including that the determining of merchant online advertising actions utilizes machine learning (Zhang: “a machine learning model for computing recommended targeting attributes is selected. The model may be a collaborative filtering model or a performance-based model (see below). At operation 103, recommended targeting attributes corresponding to the series of advertising campaigns received at operation 101 are determined using the selected model.” [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Koshy/Kumar would continue to teach the determination of marketing actions to recommend, except that now it would also teach that this identification utilizes a machine learning model, according to the teachings of Zhang. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to ensure that advertisements are appropriately targeted (Zhang: [0002]).

Regarding Claim 10, Koshy/Kumar/Zhang teach the computer-implemented method of claim 9, wherein the second merchant development phase is determined to have a greater commerce success measure than the first It is understood that merchants with “same or similar” indicators is considered in a same phase as the merchant. It is further recognized that a successful promotion that yields a positive ROI is indicative of commerce success.). 


Regarding Claim 11, Koshy/Kumar/Zhang teach the computer-implemented method of claim 9, wherein the first merchant development phase is associated with an online store without customers, and the second merchant development phase is associated with an online store with customers (Koshy: “Successful deal offers for merchants with similar merchant self-service characteristics may be used to generate a suggested promotion for the newly registered merchant” [Col. 5, lines 63-66] –It is understood that a newly registered merchant does not have customers, and that a successful promotion is indicative of customers.).
 
Regarding Claim 12, Koshy/Kumar/Zhang teach the computer-implemented method of claim 9, wherein the second merchant development phase is characterized by a statistically significant growth in customers over the first merchant development phase (Koshy: “Successful deal offers for merchants with similar merchant self-service characteristics may be used to generate a suggested promotion for the newly registered merchant” [Col. 5, lines 63-66] –It is understood that a successful promotion is indicative of  purchases/sales by customers, indicating a growth.).  

Regarding Claim 13, Koshy/Kumar/Zhang teach the computer-implemented method of claim 9, wherein the merchant opportunity is communicated through a home page of the first online store (Kumar: “Upon selecting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumar with Koshy for the reasons identified above with respect to claim 9. 
  

Regarding Claim 14, Koshy/Kumar/Zhang teach the computer-implemented method of claim 9, wherein the merchant opportunity is communicated through a commerce agent to the first online store (Koshy: “The confirmation interface may allow the merchant to confirm the details of the promotion and publish the promotion to the promotion and marketing service to allow consumers to purchase the promotion” [Col. 13, lines 27-30]).  

Regarding Claim 15, Koshy/Kumar/Zhang teach the computer-implemented method of claim 9, wherein the merchant opportunity is communicated through an email to a merchant of the first online store (Koshy: “At 704, a promotion is offered. For example, the promotion and marketing service publishes an advertisement on a website, sends an email, pushes a notification, and/or otherwise notifies one or more potential consumers that a promotion is being offered.” [Col. 19, lines 35-39]).

Regarding claims 24-30, the limitations of system claims 24-30 are closely parallel to the limitations of method claims 9-15 and are rejected on the same basis.

Response to Arguments
	Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.

Claim Rejections – 35 USC § 101
Applicant argues that the claims, as amended, are directed to significantly more than an abstract idea.
Examiner respectfully disagrees. The claims recite steps that, except for the recitation of computer-related additional elements at a high level of generality, are directed to Certain Methods of Organizing Human 

Claim Rejections – 35 USC § 103
Applicant’s arguments with respect to the have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, while Kumar is still being relied upon to teach certain elements of the independent claims, reference Koshy is being relied upon to teach those limitations argued, such as those limitations regarding merchant development phases.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.J.S./Examiner, Art Unit 3684      
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684